            Case 3:20-cv-02345-WHO Document 214 Filed 01/25/21 Page 1 of 4



1

2

3

4

5

6

7

8

9                                         UNITED STATES DISTRI CT COURT
10                                     NORTHERN DISTRICT OF CALIFORNIA

11
                                                                 Case No. 3:20-cv-02345-WHO
12   IN RE: JUUL LABS, INC. ANTITRUST LITIGATION
                                                                STIPULATION AND [PROPOSED] ORDER EXTENDING
13   This Document Relates To:                                  BRIEFING DEADLINES FOR JLI’S MOTION TO
                                                                COMPEL ARBITRATION
14   ALL ACTIONS

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30
       Case No. 3:20-cv-02345-WHO
31                                         STIPULATION AND [PROPOSED] ORDER EXTENDING
                                    BRIEFING DEADLINES FOR JLI’S MOTION TO COMPEL ARBITRATION
            Case 3:20-cv-02345-WHO Document 214 Filed 01/25/21 Page 2 of 4



1            The parties jointly stipulate and agree, subject to the Court’s approval, to entry of an order

2    conforming the briefing schedule for Defendant Juul Labs, Inc.’s (“JLI”) Notice of Motion and Motion

3    to Compel Arbitration and Stay Litigation Or Alternatively Strike Class Allegations (ECF No. 210)

4    (“the Motion”) to align with currently established deadlines for Responsive Motions;

5            WHEREAS, on January 15, 2021, Defendant JLI filed their Notice of Motion and Motion to

6    Compel Arbitration and Stay Litigation Or Alternatively Strike Class Allegations (ECF No. 210);

7            WHEREAS, on September 18, 2020 the Court’s Order Setting Schedule adopted the Parties’

8    agreed upon briefing schedule (ECF No. 123); and

9            NOW THEREFORE, the parties, through their undersigned counsel, hereby stipulate, agree
10   and respectfully request that the Court order that the deadlines relating to the Motion conform with the

11   Court’s Order Setting Schedule (ECF No. 123) and as follows:

12           1. Opposition deadline of March 5, 2021;

13           2. Reply deadline of March 31, 2021; and

14           3. Hearing on the Motion & Further Case Management Conference on April 21, 2021.

15
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
16

17
     DATED:January 25, 2021
18
                                                          _______________________________________
19                                                        HONORABLE WILLIAM H. ORRICK
                                                          UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

30   Case No. 3:20-cv-02345-WHO                             1
31                                       STIPULATION AND [PROPOSED] ORDER EXTENDING
                                  BRIEFING DEADLINES FOR JLI’S MOTION TO COMPEL ARBITRATION
            Case 3:20-cv-02345-WHO Document 214 Filed 01/25/21 Page 3 of 4



1    DATED: January 23, 2021                                           Respectfully Submitted,

2

3         By:            /s/ David I. Gelfand              By:           /s/ Joseph R. Saveri
                            David I. Gelfand                                Joseph R. Saveri
4
          David I. Gelfand (admitted pro hac vice)         Joseph R. Saveri (State Bar No. 130064)
5         Jeremy Calsyn (State Bar No. 25062)              Steven N. Williams (State Bar No. 175489)
          Nowell D. Bamberger (admitted pro hac            Katharine L. Malone (State Bar No. 290884)
6         vice)                                            Christopher K.L. Young (State Bar No. 318371)
          CLEARY GOTTLIEB STEEN & HAMILTON                 Kyle P. Quackenbush (State Bar No. 322401)
7         LLP                                              Anupama K. Reddy (State Bar No. 324873)
          2112 Pennsylvania Avenue, NW                     JOSEPH SAVERI LAW FIRM, INC.
8         Washington, D.C. 20037                           601 California Street, Suite 1000
          Telephone: (202) 974-1500                        San Francisco, California 94108
9         Email: dgelfand@cgsh.com                         Telephone: (415) 500-6800
                  jcalsyn@cgsh.com                         Facsimile: (415) 395-9940
10                nbamberger@cgsh.com                      Email: jsaveri@saverilawfirm.com
                                                                    swilliams@saverilawfirm.com
11        Counsel for Defendants Juul Labs, Inc.                    kmalone@saverilawfirm.com
                                                                    cyoung@saverilawfirm.com
12                                                                  kquackenbush@saverilawfirm.com
                                                                    areddy@saverilawfirm.com
13
                                                           Interim Lead Counsel for Direct Purchaser Plaintiffs
14                                                         and the Proposed Class

15
          By:            /s/ Michael J. Guzman
16                          Michael J. Guzman

17        Mark C. Hansen (pro hac vice pending)
          Michael J. Guzman (pro hac vice pending)
18        David L. Schwarz (State Bar No. 206257)
          KELLOGG HANSEN TODD FIGEL &
19        FREDERICK, P.L.L.C.
          1615 M Street, N.W. Suite 400
20        Washington, DC 20036
          Telephone: (202) 326-7900
21        Email: mhansen@kellogghansen.com
                 mguzman@kellogghansen.com
22               dschwarz@kellogghansen.com
23        Counsel for Defendants Pritzker and
          Valani
24

25

26
27

28

30   Case No. 3:20-cv-02345-WHO                             2
31                                       STIPULATION AND [PROPOSED] ORDER EXTENDING
                                  BRIEFING DEADLINES FOR JLI’S MOTION TO COMPEL ARBITRATION
            Case 3:20-cv-02345-WHO Document 214 Filed 01/25/21 Page 4 of 4



1                                                 E-Filing Attestation
2            I, Joseph R. Saveri, am the ECF User whose ID and password are being used to file this document.

3    In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories identified above

4    have concurred in this filing.

5                                                          By:                 /s/ Joseph R. Saveri
                                                                                  Joseph R. Saveri
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30   Case No. 3:20-cv-02345-WHO                             3
31                                       STIPULATION AND [PROPOSED] ORDER EXTENDING
                                  BRIEFING DEADLINES FOR JLI’S MOTION TO COMPEL ARBITRATION
